Citation Nr: 1144823	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  09-23 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for lumbar strain with sciatica (claimed as lower back pain and numbness of left leg), to include as secondary to the service-connected disability of plantar fasciitis, left foot.

2.  Entitlement to service connection for bulimia to include as secondary to a service-connected disability.

3.  Entitlement to service connection for hiatal hernia to include as secondary to a service-connected disability.

4.  Entitlement to service connection for irritable bowel syndrome (IBS) to include as secondary to a service-connected disability.

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD) to include as secondary to a service-connected disability.

6.  Entitlement to service connection for sleep apnea to include as secondary to a service-connected disability.

7.  Entitlement to a disability rating greater than 70 percent for posttraumatic stress disorder (PTSD) with insomnia.  

8.  Entitlement to an initial compensable disability rating for diarrhea.

9.  Entitlement to an effective date earlier February 15, 2008 for the assignment of a 70 percent disability rating for PTSD.

10.  Entitlement to an effective date earlier February 15, 2008 for a total disability rating based on individual unemployability (TDIU).

11.  Entitlement to permanent total evaluation for individual unemployability under the provisions of 38 C.F.R. § 3.340(b).


REPRESENTATION

Appellant represented by:	John S. Berry, Private Attorney


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from September 2001 through June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008, July 2010, September 2010, and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The September 2008 rating decision, in part, continued a 30 percent rating assigned for the Veteran's PTSD.  By rating decision dated in July 2010 the RO granted temporary 100 percent ratings for the Veteran's PTSD from March 24, 2009 to May 1, 2009 and again from November 13, 2009 to January 1, 2010 due to hospitalizations for his PTSD under 38 C.F.R. § 4.30.  Subsequently, by rating decision dated in September 2010 the RO increased the disability ratings for the PTSD to 70 percent.  Because the maximum benefit was not granted for the Veteran's PTSD, the issue of entitlement to a higher evaluation remains on appeal. See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Board notes that the issue of entitlement to an increased rating for insomnia was appealed to the Board separately from the issue of entitlement to an increased rating for PTSD.  However, the Board also notes that when the RO granted service connection for insomnia by rating decision dated in July 2010, the service-connected insomnia was included in the Veteran's already service-connected PTSD disorder and recharacterized as "PTSD with insomnia."  As such, the Board has combined the separately appealed insomnia and PTSD issues into one issue.   

The issue of entitlement to permanent total evaluation for individual unemployability under the provisions of 38 C.F.R. § 3.340(b) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no evidence of a back disorder with sciatica during the Veteran's active service and no competent medical evidence linking the Veteran's current lumbar strain with sciatica with his active service to include a service-connected disorder.

2.  There is no evidence of bulimia during the Veteran's active service and no competent medical evidence linking the Veteran's current bulimia with his active service to include a service-connected disorder.

3.  There is no evidence of a hiatal hernia during the Veteran's active service and no competent medical evidence linking the Veteran's current hiatal hernia with his active service to include a service-connected disorder.

4.  There is no competent medical evidence of a current diagnosis of IBS.
5.  There is no evidence of a GERD during the Veteran's active service and no competent medical evidence linking the Veteran's current GERD with his active service to include a service-connected disorder.

6.  There is no competent medical evidence of a current diagnosis of sleep apnea.

7.  The Veteran's PTSD with insomnia has resulted in a total occupational impairment and has affected his ability to sustain effective social relationships.  

8.  The Veteran's diarrhea has been manifested by a reported history of diarrhea occurring one to four times days.  There is no evidence of moderate irritable colon syndrome manifested by frequent episodes of bowel disturbance with abdominal distress.  Significantly, the examiner noted that a diagnosis of irritable bowel syndrome could not be made.  There is also no evidence that the Veteran has anemia or inability to gain weight.  

9.  An unappealed March 2006 rating decision granted service connection and assigned an initial 30 percent disability rating for PTSD. 

10.  After the March 2006 rating decision, the first communication from the Veteran regarding a claim for an increased rating for his PTSD is dated February 15, 2008.  

11.  February 15, 2008 is the earliest recognizable date of claim for entitlement to TDIU and is the earliest point at which the service-connected disabilities met the schedular criteria for TDIU. 



CONCLUSIONS OF LAW

1.  Service connection for lumbar strain with sciatica is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).

2.  Service connection for bulimia is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).

3.  Service connection for hiatal hernia is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).

4.  Service connection for IBS is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).

5.  Service connection for GERD is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).

6.  Service connection for sleep apnea is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).

7.  The criteria for a disability rating of 100 percent for PTSD with insomnia have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 9411 (2011).

8.  The criteria for an initial compensable disability rating for diarrhea have not been met.  38 U.S.C.A. § 1155 (West 1991 & 2002); 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.114, Diagnostic Code 7399-7319 (2011).

9.  An effective date earlier than February 15, 2008, for the assignment of a 70 percent disability rating for PTSD is legally precluded.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2011); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

10.  The criteria for entitlement to an effective date prior to February 15, 2008, for the award of a TDIU are not met. 38 U.S.C.A.  §§ 5110, 5111 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that a lumbar strain with sciatica, bulimia, hiatal hernia, IBS, GERD, and sleep apnea are related to his military service on a secondary basis.  He also contends that his service-connected PTSD with insomnia and diarrhea are more disabling than currently evaluated.  He further contends that he is entitled to an effective date earlier than February 15, 2008 for the assignment of a TDIU and a 70 percent disability rating for his PTSD.  

Factual Background

The Veteran's service treatment records are significant for two disorders, an impression of left foot plantar fasciitis and psychiatric problems due to an in-service sexual assault.  Service treatment records are negative for complaints or diagnoses regarding the lumbar spine, bulimia, hiatal hernia, IBS, GERD, or sleep apnea.  Significantly, the Veteran's April 2005 separation examination shows a normal "spine" and "abdomen and viscera."  Furthermore, in an April 2005 report of medical history the Veteran specifically denied "recurrent back pain or any back problem," "frequent indigestion or heartburn," "stomach, liver, intestinal trouble, or ulcer," and "rectal disease, hemorrhoids or blood from the rectum."    

The Veteran filed a claim for service connection for PTSD, hemorrhoids, and left foot plantar fasciitis in June 2005.  By rating decision dated in March 2006 the RO granted service connection for PTSD, assigning a 30 percent disability rating effective June 4, 2005, the day after the Veteran's discharge from military service; granted service connection for plantar fasciitis of the left foot assigning a 10 percent disability rating also effective June 4, 2005; and denied service connection for hemorrhoids as there was no medical evidence of current hemorrhoids.

On February 15, 2008 the Veteran filed a claim for an increased rating for his PTSD. Subsequently, in May 2008 he submitted a claim for service connection for a low back disorder/numbness in the left leg secondary to plantar fasciitis.  He was afforded VA examinations with regard to these disorders in August 2008.  It was during these examinations that the Veteran reported that he had been unemployed since November 2007 due to psychiatric problems.  By rating decision dated in September 2008 the RO continued the 30 percent disability rating originally assigned for the Veteran's PTSD and denied service connection for lumbar strain with sciatica.  Thereafter, the Veteran perfected an appeal with regard to both of these issues.  

In July/August 2009 the Veteran filed a claim for service connection for GERD, acid reflux, hiatal hernia, IBS, and a sleep disorder secondary to his PTSD.  He also filed a claim for service connection for bulimia as secondary to his plantar fasciitis and requested temporary 100 percent evaluations due to hospitalizations for his PTSD under 38 C.F.R. § 4.30.  He was afforded VA examinations with regard to the claimed conditions in April and May 2010.  By rating decision dated in July 2010 the RO granted temporary 100 percent ratings for the Veteran's PTSD from March 24, 2009 to May 1, 2009 and again from November 13, 2009 to January 1, 2010 due to hospitalizations for his PTSD under 38 C.F.R. § 4.30.  The RO also granted service connection for diarrhea and insomnia, assigning noncompensable ratings effective August 7, 2009, the date of the Veteran's claim and denied service connection for bulimia, hiatal hernia, IBS, and GERD. Thereafter, the Veteran perfected an appeal with regard to all six of these issues.    

By rating decision dated in September 2010 the RO increased the Veteran's disability rating for PTSD to 70 percent disabling effective February 15, 2008, the date of his claim for an increased rating.  The RO also granted a TDIU effective February 15, 2008.  Thereafter, the Veteran perfected an appeal with regard to these issues, including the issue of entitlement to a total evaluation based on individual unemployability. 

The Veteran submitted a claim for service connection for sleep apnea, claimed as secondary to his PTSD, in October 2010.   By rating decision dated in March 2011 the RO denied service connection for sleep apnea.  Thereafter, the Veteran perfected an appeal with regard to this issue.

The Veteran was awarded Social Security disability benefits, due to his psychiatric disorder, effective November 15, 2007.  A copy of the decision and the medical records used in support of this decision have been associated with the claims file.              

Service Connection Issues

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
     
Additionally, service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the decision in Allen v. Principi, 7 Vet. App. 439 (1995), which addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c).  The amended 38 C.F.R. § 3.310(b) institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted.  The Veteran filed the current claim in May 2005.  Thus, o whatever extent the revised regulation may be more restrictive than the previous one, the Board will afford the veteran review under both the old and new versions.  See VAOPGCPREC 7-2003 (Nov. 19, 2003). 

In addition to the above requirements, there are alternative methods of establishing service connection under 38 C.F.R. § 3.303(b).  For example, a claimant may establish service connection by chronicity.  Chronicity is established if the claimant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  See Savage v. Gober, 10 Vet .App. 488 (1997).  Alternatively, the claimant may establish service connection by continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology.  Savage, 10 Vet. App. at 495. 

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1372.

1. 
 Lumbar strain with sciatica (claimed as lower back pain and numbness of left leg)

As above, in May 2008 the Veteran submitted a claim for service connection for a low back disorder/numbness in the left leg secondary to plantar fasciitis.  He was afforded a VA spine examination with regard to this claim in August 2008.  During this examination the Veteran reported that he began experiencing pain down his left leg one year earlier.  Upon physical examination the examiner diagnosed lumbar strain with sciatica and opined that the Veteran's lumbar strain with sciatica was not caused by or a result of the Veteran's plantar fasciitis of the left foot.  The examiner indicated that the Veteran had sciatica which was a nerve root irritation.  According to the examiner, plantar fasciitis, even if the Veteran has a normal gait, usually does not cause sciatica.  It was much more likely that the Veteran irritated a disc about one year earlier, when the pain first began, with some bending or lifting movement and the Veteran did not realize it at the time.  

Post-service VA treatment records confirm that the Veteran reported an onset of low back pain/sciatica in approximately December 2007/January 2008.  Significantly, an April 2008 VA treatment report notes an onset of low back pain with referral to the left lower extremity beginning four to five months earlier.  

Given the evidence of record, the Board finds that service connection for lumbar strain with sciatica is not warranted on either a direct or secondary basis.  As above, service treatment records are negative for a low back disorder.  The Veteran's April 2005 separation examination shows a normal "spine" and in an April 2005 report of medical history the Veteran specifically denied "recurrent back pain or any back problem."  There is no evidence of a lumbar strain with sciatica until December 2007, approximately three years after service.  The Veteran does not contend that he began experiencing back problems or sciatica during military service and, thus, there have been no allegations of continuity of symptomatology.  The August 2008 VA examiner specifically opined that the Veteran's current lumbar strain with sciatica was due to a bending or lifting movement one year earlier and is unrelated to the service-connected plantar fasciitis.  The examiner also noted that plantar fasciitis does not usually cause sciatica.  While the examiner did not specifically opine whether the Veteran's lumbar strain with sciatica has been "aggravated" by his plantar fasciitis the Board notes that the examiner related the Veteran's lumbar strain with sciatica to a post-service event and noted that that plantar fasciitis does not usually cause sciatica.  Therefore, the Board finds that the Veteran's lumbar strain with sciatica is unrelated to his service-connected plantar fasciitis either on a secondary or aggravation basis.  There is no contrary medical evidence of record.  
  
2.  Bulimia

As above, in August 2009 the Veteran filed a claim for service connection for bulimia as secondary to his plantar fasciitis.  Specifically, he reported that he became bulimic while in the military after developing plantar fasciitis.  He stated that he could no longer work out or run due to his plantar fasciitis and because very conscientious of his looks and appearance.  He reported that he would throw up anywhere from four times in one day to five times per week depending on his mood.  

Post-service VA treatment records show the first complaints of vomiting in October 2008, although, at that time the Veteran did not report that this was self-induced.  At that time the Veteran reported a six month to eight month history of vomiting, usually about 30 minutes after eating.  The first report showing a self-reported history of vomiting/purging was in July 2009 with a later diagnosis shown for bulimia.

During an April 2010 VA bones examination the Veteran reported an onset of bulimia in 2004, while in service.  He related that he could not run secondary to his foot disorder so he started making himself throw-up to stay under the body fat standards.  He also reported that he will make himself throw up daily, up to 12 times per day.  It was reported that this condition has remained stable with no current treatment.  A diagnosis was made for bulimia nervosa and the examiner opined that plantar fasciitis does not cause bulimia nervosa.  On a more recent VA esophagus and hernia examination dated in May 2010 the Veteran reported having nausea several times per week with vomiting.  Physical examination described the Veteran's overall general health as good.  There were no signs of significant weight loss or malnutrition and no signs of anemia.  The May 2010 VA examiner opined that the Veteran's bulimia was due to his GERD.  

Given the evidence of record, the Board finds that service connection for bulimia is not warranted on either a direct or secondary basis.  As above, service treatment records are negative for an indication of bulimia.  In an April 2005 report of medical history the Veteran specifically denied "frequent indigestion or heartburn" as well as "stomach, liver, intestinal trouble or ulcer."  There is no evidence of chronic vomiting until October 2008, approximately three years after service.  At that time the Veteran reported a six month to eight month history of vomiting.  While the Veteran subsequently reported that his bulimia began during active service, any statements as to continuous vomiting symptoms are not found to be persuasive in light of the fact that the Veteran denied problems upon separation and later reported an onset of vomiting over two years after military service.  The October 2008 report showing a history of vomiting six to eight months prior is more probative than the Veteran's current allegation which is tied to his claim for compensation.  For these reasons, continuity of symptomatology has not here been established, either through the competent evidence or through the Veteran's statements and testimony.  Moreover, there is no medical evidence in the record that links the Veteran's current bulimia to an incident of the Veteran's active military service.  As above, the April 2010 VA bones examiner opined that plantar fasciitis does not cause bulimia nervosa and the May 2010 VA examiner opined that the Veteran's bulimia was due to his GERD which is not service-connected.  

3. Hiatal Hernia/IBS/GERD

As above, in August 2009 the Veteran filed a claim for service connection for a gastrointestinal disorder to include hiatal hernia, IBS, and GERD as secondary to his PTSD.  

Post-service VA treatment records show the Veteran first complained of gastrointestinal issues in October 2008, indicating that the issues had been present for the past three months.  The first notation of possible hiatal hernia is dated in October 2008 and the first notation of GERD is dated in November 2008.  In a January 2010 VA treatment report the Veteran reported that he had been diagnosed with IBS, however there is no indication that the Veteran was ever formally diagnosed with this condition.  

During a May 2010 VA esophagus and hernia examination the Veteran reported that he started having heartburn and going through a pack of Tums every four days in 2005.  He subsequently underwent endoscopy and was diagnosed with hiatal hernia and GERD.  The Veteran also reported that he began experiencing blood in his stool during military service and currently suffers from IBS.  On physical examination the examiner diagnosed the Veteran with hiatal hernia and GERD.  The examiner opined that PTSD does not cause hiatal hernia as hiatal hernia is an anatomical abnormality.  The examiner further indicated that the Veteran's GERD was due to his bulimia.  The examiner also indicated that there was no diagnosis of IBS anywhere in the Veteran's medical records.  The examiner did note that the Veteran suffered from chronic diarrhea and opined that the Veteran's diarrhea was most likely secondary to his bulimia and anxiety.  According to the examiner, 50 percent of the Veteran's diarrhea was due to his bulimia and 50 percent was due to his anxiety.  The Board notes that, based on this opinion, the Veteran was awarded service connection for diarrhea by rating decision dated in July 2010.    

Given the evidence of record, the Board finds that service connection for a gastrointestinal disorder other than diarrhea, to include hiatal hernia, IBS, and GERD is not warranted on either a direct or secondary basis.  

With regard to the claimed hiatal hernia and GERD, service treatment records are negative for an indication of gastrointestinal problems.  The Veteran's April 2005 separation examination shows a normal "abdomen and viscera" and in an April 2005 report of medical history the Veteran specifically denied "frequent indigestion or heartburn" as well as "stomach, liver, intestinal trouble or ulcer."  There is no evidence of gastrointestinal problems until October 2008, approximately three years after service.  At that time the Veteran reported a three month history of gastrointestinal issues.  While the Veteran subsequently reported that his gastrointestinal issues began during active service, any statements as to continuous gastrointestinal symptoms are not found to be persuasive in light of the fact that the Veteran denied problems upon separation and later reported an onset of gastrointestinal symptoms over two years after military service.  The October 2008 report of showing a history of gastrointestinal symptoms beginning three months prior is more probative than the Veteran's current allegation which is tied to his claim for compensation.  For these reasons, continuity of symptomatology has not here been established, either through the competent evidence or through the Veteran's statements and testimony.  Moreover, there is no medical evidence in the record that links the Veteran's current hiatal hernia to an incident of the Veteran's active military service.  As above, the May 2010 VA examiner opined that PTSD does not cause hiatal hernia as hiatal hernia is an anatomical abnormality.  The examiner further indicated that the Veteran's GERD was due to his bulimia.  While the examiner did not specifically opine whether the Veteran's hiatal hernia or GERD had been "aggravated" by his PTSD the Board notes that the examiner related the Veteran's hiatal hernia to an anatomical condition and related the Veteran's GERD to a nonservice-connected disorder.  Therefore, the Board finds that the Veteran's hiatal hernia and GERD are unrelated to his service-connected PTSD either on a secondary or aggravation basis.  There is no contrary medical evidence of record.  

With regard to the claimed IBS, current disability is required to establish service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).   As there is no current diagnosis of IBS, service connection is not warranted.  

4.  Sleep apnea

As above, in October 2010 the Veteran filed a claim for service connection for a sleep apnea as secondary to his PTSD.  

Post-service VA treatment records show the Veteran complained of sleep impairment due to PTSD as early as June 2005; however there is no indication that the Veteran was ever formally diagnosed with sleep apnea.  Furthermore, an August 2010 private treatment report referenced sleep difficulties but there were no objective findings pertaining to sleep apnea and no indication that the Veteran has ever undergone a sleep study to help confirm a clinical diagnosis for sleep apnea.  The Board notes that the Veteran has been diagnosed with insomnia and is service-connected for insomnia.      

Given the evidence of record, the Board finds that service connection sleep apnea is not warranted on either a direct or secondary basis.  As above, current disability is required to establish service connection.  Boyer, 210 F.3d at 1353.   As there is no current diagnosis of sleep apnea, service connection is not warranted.   

With regard to all of the service connection issues addressed in this decision, as a layperson, the Veteran is not competent to opine on medical matters such as a diagnosis or etiology of any medical diagnosis.  The record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to provide an opinion on these matters.  Accordingly, the Veteran's opinion that his current claimed disorders are related to military service is not competent.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  The Board consequently concludes that the preponderance of the evidence is against the service connection claims.  Therefore, the service connection claims are denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating Issues

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The average impairment as set forth in VA's Schedule for Rating Disabilities, codified in 38 C.F.R. Part 4, includes diagnostic codes which represent particular disabilities. Generally, the degrees of disabilities specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  Id.  If an unlisted condition is encountered it is rated under a closely related disease or injury in which the functions affected, the anatomical localization, and the symptomatology are closely analogous. 38 C.F.R. § 4.20.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.

Where entitlement to compensation already has been established and an increased disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  "Staged ratings" or separate ratings for separate periods of time may be assigned based on the facts found following the initial grant of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999). Different percentage ratings for different periods of time can be applied based on the medical evidence of record.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

1.  PTSD with insomnia

The Veteran's PTSD with insomnia is currently rated under 38 C.F.R. § 4.130, DC 9411.  Under DC 9411 a 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships. Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. Id.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A score of 71 to 80 indicates that, if symptoms are present at all, they are transient and expectable reactions to psychosocial stressors with no more than slight impairment in social and occupational functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).

Evidence relevant to the level of severity of the Veteran's PTSD includes VA examination reports dated in August 2008, August 2009, and April 2010.  During the August 2008 examination the Veteran reported that he was living with his brother and his girlfriend and that he last worked in November 2007.  The Veteran reportedly quit his job due to conflicts with his boss/co-workers that resulted in panic attacks.  The Veteran indicated that he had no friends because he was suspicious of everyone and complained of ruminative thoughts; he had difficulty defining such thoughts.  He indicated that he became upset whenever he had a bowel movement as it reminded him of his military sexual trauma.  Although he had been involved in outpatient treatment for his PTSD he was equivocal in his assessment of whether it was effective and noted that it had been recommended that he be treated at an inpatient program for his PTSD.  

He stated that people around him felt that he could "fly off the handle" quickly, and although he denied any history of actual arrest, he did admit to being involved in physical altercations.  He also reported that, at one point, after/during an argument with his girlfriend, he left the home and spent a week at a casino.  He noted he always felt depressed and occasionally did not get out of bed as a result.  He described himself as more generally feeling moderately depressed.  

He stated that he was able to acquit himself of all activities of daily living with the exception of personal care; his girlfriend reportedly had to remind him to shower and clean up.  He also noted that he could become very "OCD" about cleaning, relating this to his experiences immediately following his military sexual trauma.  He described a disturbed sleep pattern with what included an unspecified amount of sleep disturbed at least twice a night by nightmares; stating he had nightmares every night.  He also described that his sleep was disrupted by his GERD.  He did not sleep with his girlfriend because he had become violent in his sleep in reaction to her efforts to calm him down when he is (apparently) dreaming and thrashing around.  He also noted that he did not enjoy sex unless he was in control of the situation, describing that as upsetting to his girlfriend, who has to be face down in bed.  

He reported that he had a good relationship with family members, although correspondence with his mother and girlfriend suggested that there were serious concerns about the Veteran's self-isolation, anger, and substance abuse.  He described his relationship with his girlfriend as being tenuous.  He had one close friend, and since he had not worked in recent months, his relationships with co-workers could not be assessed but had been strained in the past as noted above.  He stated that this co-workers often complained that he had "violent eyes."  

He reported that he does occasionally go out to movies with his girlfriend, but usually watches films on television.  He did not tolerate films about Greece (the country where the military sexual trauma occurred) or police action, noting he had wanted to become a police officer, and such shows remind him of this.  If he went to a restaurant he had to sit in a corner, although he preferred to have take-out food.  He was able to have family gatherings at the house in which he was living, but rarely went to other family gatherings.  For personal enjoyment he liked to cook and play poker on-line.

He reported that he was hypervigilant about checking doors and windows when he went to sleep at night, and found solace in not sleeping in bed, but on a couch which was more centrally located in the house than his bed.  

With regard to the specific conditions associated with PTSD, the Veteran had been exposed to traumatic events of the type that can result in non-combat related PTSD which was the basis of the Veteran's service-connected PTSD.  He reported frequent thoughts of the experience and its consequences, as well as apparently experiencing dreams; on this occasion he did not explicitly describe the dreams, but had previously stated that they were related to sexual themes.  He reported experiencing flashbacks only in the very hot weather, as well as every time he has a bowel movement; it was not clear whether there accounts were flashbacks or memories.  He previously reported that he avoided Hispanics, and stated that he had lost interest in hunting and working out since his trauma.  He experienced increased arousal and had difficulties with anger and sleep, lack of concentration, hypervigilance, and a heightened startled response.  

He denied any form of traumatic experience in his life prior to the time he joined the military.  Traumas and stressors since he was last seen included the tenuous relationship with his girlfriend, job loss, and death of two friends.  

On examination the Veteran was overweight and his personal hygiene was adequate.  He walked with a cane due to the apparent progression of pain from his feet through his leg and into his upper leg.  His attitude was unremarkable and generally cooperative.  Rapport was adequately established for the intended purpose of the assessment, although he consistently averted eye contact and had a very strained, annoyed facial expression.

On mental status examination his mood was dysphoric, his affect was mood congruent, and he was anxious and depressed.  He appeared to experience considerable guilt regarding aspects of his alleged trauma, and became intermittently labile, though not controlled, when discussing such events in his life.  Speech was unremarkable in all respects, except that he frequently cleared his throat during the interview.  Expressive and receptive language were intact.  Verbal productivity was average, and voice tone and quality were also within normal limits.  Speech was relevant and coherent but not always goal directed.  The Veteran did not appear to suffer visual or auditory hallucinations, or any form of perceptual or cognitive distortion.  He did appear to experience flight of ideas and some looseness in their associations.  

Intellectual ability appeared to lie in at least the average range.  He was not oriented in time but was oriented to place and person.  His general fund of information appeared consistent with estimated intelligence, and he also had an awareness of current events; on this occasion his focus in offering current events was quite egocentric.  Capacity for abstract thinking was consistent with intellect.  Remote memory appeared to be somewhat compromised from when he was last seen, although it was considered to be grossly intact.  Immediate and short term memory semed comprised by anxiety and lack of concentration.  He was well able to mobilize cognitive abilities to recite serial sevens backwards, which was accomplished without error but extraordinarily slowly.  Insight was lacking, and he appeared to have little understanding of the role of trauma in his problems beyond having experienced it as trauma.  Judgment appeared impaired as well.  Suicidal ideation was denied and, except for previously referenced enmity toward the perpetrator of his alleged abuse, homicidal ideation was also denied.

The examiner gave Axis I diagnoses of PTSD, generalized anxiety disorder, and alcohol dependence (by report of others) and assigned a GAF of 48.  The examiner wrote that the Veteran continued to suffer from significant impairment in social and interpersonal functioning.  Employment related difficulties were also evident and related to his social/interpersonal problems, particularly panic attacks and hypervigilance.  There was an emergent paranoid/persecutory quality to some of his thinking.  

During the August 2009 VA examination the Veteran indicated that he continued to live with his brother but broke up with his girlfriend in 2008.  He continued to be unemployed since November 2007.  The Veteran reported that his health was deteriorating, noting two recent hospitalizations.  He described having poor social and interpersonal relationships with everyone, although when he was asked for specifics he stated that he did not want to discuss such matters with the clinician.  He stated that he rarely left his home, and tended to be quite hypervigilant, even when trying to fall asleep.  He reported his sleep was disturbed, although with napes he was able to get four to six hours of sleep per day, in two hours shifts.  He stated that he was able to acquit himself of all activities of daily living with the exception of personal care; occasionally he had to be reminded to shower and clean up.  He reported that he had one close friend and, since he had not worked since he was last seen, his relationships with co-workers could not be assessed.  

As previously noted, in the rare event that he went out to a restaurant, he must sit in a corner, although he preferred take-out food.  He was able to attend family gatherings at the house he was living, but rarely went to gatherings outside his home.  For personal enjoyment he liked to cook and play poker on-line.  He repeated that he was hypervigilant about checking doors and windows when he went to sleep at night, and found solace in not sleeping in bed, but on a couch more centrally located in the house that his bed.  He continued to report frequent thoughts of the military sexual trauma and its consequences, as well as experiencing dreams; he once again did not explicitly describe the dreams, but had previously stated that they were related to sexual themes.  He previously reported and confirmed that he still avoided Hispanics, and stated that he lost all interest in hunting and working out since his trauma.  He experienced increased arousal and had difficulties with anger and sleep, lack of concentration, hypervigilance, and a heightened startled response.  He denied any form of traumatic experience in his life prior to the time he joined the military.  Traumas and stressors since he was last seen included his loss of his relationship with his girlfriend.

On examination the Veteran was overweight and his personal hygiene was adequate.  He no longer used a cane but his leg was in constant motion throughout the interview.  His attitude was more contentious and angry in manner than when he was last seen, although he was generally cooperative.  Rapport was adequately established for the intended purposes of the assessment, although he consistently averted eye contact and had a very strained, annoyed facial expression.  

On mental status examination his mood remained dysphoric and his affect mood congruent.  He was also anxious and depressed.  He appeared to experience considerable guilt regarding aspects of his confirmed trauma.  Speech was unremarkable in all respects, except that it was highly pressured during the interview.  Expressive and receptive language was intact.  Verbal productivity was average and voice tone and quality were within normal limits.  Speech was relevant and coherent but not always goal directed.  The Veteran did not appear to suffer visual or auditory hallucinations, or any form of perceptual cognitive distortion.  He did appear to experience flight of ideas and some looseness in their associations; his thinking also appeared to be fragmented, and often characterized by blocking and associational thinking.  

Intellectual ability appeared to lie in at least the average range.  He was not oriented in time but was oriented to place and person.  His general fund of information appeared consistent with estimated intelligence, and he also had an awareness of current events; on this occasion his focus in offering current events was quite egocentric.  Capacity for abstract thinking was consistent with intellect.  Remote memory had declined further as compromised when he was last seen and was considered to be mildly to moderately disturbed.  Immediate and short term memory also seemed compromised by anxiety and lack of concentration.  He was able to mobilize cognitive abilities to recite serial sevens backwards, which was not accomplished without error or confusion.  Insight was lacking and he appeared to have little understanding of the role of trauma in his problems beyond having experienced it as trauma.  Judgment appeared impaired as well.  Suicidal ideation was reportedly experienced daily but homicidal ideation was denied.  

The examiner continued Axis I diagnoses of PTSD, generalized anxiety disorder, and alcohol dependence (by report of others) and assigned a GAF of 42.  The examiner wrote that the Veteran's symptoms appeared to have continued to intensify since he was last seen a year earlier, with particular reference to social difficulties, isolation, and discontent. 

During the April 2010 VA psychiatric examination the examiner was asked to opine whether the Veteran's insomnia was related to his military service or his PTSD.  The examiner reviewed the Veteran's service treatment records and noted that an April 2002 report indicated that the Veteran was experiencing sleep problems and excessive tiredness, related to a traumatic incident.  A follow-up note in May 2002 described the problem as resolved.  The Veteran's separation examination noted no sleep disturbance apart from that related to his PTSD.  The Veteran had reportedly been treated for PTSD-related sleep disturbance for many years through VA with individual therapy and medication.  The examiner noted that the Veteran presented a history of sleep disturbance that has remained essentially unchanged since 2002.  The Veteran stated that he did not choose to continue to report or seek treatment for the problem while in the military, as he assumed it would resolve upon discharge and he did not want others to know he sought treatment.  He described a current pattern of sleep onset difficulties, not being able to sleep longer than two hours, on average, for a total of about five to six hours/day, and waking with nightmares (that sometimes progress to panic attacks).  According to the examiner, all of these features are consistent with PTSD.  Thus, the examiner opined that the sleep disturbance treated while the Veteran was in service was related to the early stages of his PTSD, although it was not possible to know definitively.  The examiner also opined that the Veteran's current insomnia appeared to part of, and therefore caused by, his PTSD.  

Also of record are VA outpatient treatment notes dated from June 2005 through December 2010, Rochester Veteran Center treatment notes dated from May 2005 through September 2008, and a private hospital report dated in August 2010.  These records confirm the information reported in the VA examination reports noted above.  The VA treatment records show that the Veteran was hospitalized for his PTSD on three occasions; approximately one month in March/April 2009, approximately one month in November/December 2009, and approximately one month in February/March 2010 and show GAF scores ranging from 40 to 54.  Also, in a July 2010 statement from a VA physician the doctor opined that the Veteran was unemployable due to his PTSD.  The private hospital report shows that the Veteran was hospitalized for three days in August 2010 due to suicidal thoughts.  This report shows a GAF score of 40 upon admission and a GAF score of 50 upon discharge.  

Also of record are statements from the Veteran's former girlfriend and parents dated in August 2008 regarding the severity of the Veteran's PTSD.  

Based on these findings, the Board finds that the evidence of record substantiates an evaluation of 100 percent.  Given the above evidence that the Veteran is currently unemployable due to his PTSD and the significant number of hospitalizations for the Veteran's PTSD from 2009 to 2010, the Board finds that Veteran's PTSD has resulted in a total occupational impairment and has affected his ability to sustain effective social relationships.  

While the evidence of record does not show that the Veteran has suffered from all the various symptoms associated with a 100 percent rating described in DC 9411, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for PTSD.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).   Thus, as supported by the evidence of record, the Veteran's symptoms of PTSD more nearly approximate the level of impairment associated with a 100 percent evaluation.  

This decision does not imply that the Veteran's condition may someday improve, however, at this time, in light of the evidence as noted above, the Board concludes that the Veteran's PTSD with insomnia is productive of impairment warranting the higher evaluation of 100 percent under DC 9411.

2. 
 Diarrhea

The Veteran's diarrhea is currently rated by analogy under 38 C.F.R. § 4.114,  DC 7399-7319.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99."

Under DC 7319 a noncompensable rating is warranted for mild irritable colon syndrome, spastic colitis, mucous colitis, etc., manifested by disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent rating is warranted for moderate irritable colon syndrome manifested by frequent episodes of bowel disturbance with abdominal distress.  Finally, a 30 percent rating requires severe irritable colon syndrome manifested by diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress. 38 C.F.R. § 4.114 DC 7319.

Other applicable codes for the digestive system include DC 7328.  Under DC 7328, a 20 percent rating is warranted for symptomatic residuals with diarrhea, anemia and inability to gain weight.  A 40 percent rating is warranted for definite interference with absorption and nutrition, manifested by impairment of health objectively supported by examination findings including definite weight loss.  Finally, a 60 percent rating is warranted for marked interference with absorption and nutrition, manifested by severe impairment of health objectively supported by examination findings including material weight loss.  

Evidence relevant to the level of severity of the Veteran's  diarrhea includes a May 2010 VA esophagus and hiatal hernia examination report.  During this examination the Veteran indicated that he was unsure when his chronic diarrhea began but indicated that, at the time of the examination, he was experiencing diarrhea one to four times daily which was persistent.  There was no reported history for fistula, no history of intestinal pain, and no history of ulcerative colitis.  Physical examination described the Veteran's overall health as good with no signs of significant weight loss or malnutrition, no signs of anemia, no fistula, no abdominal mass, and no abdominal tenderness.  The examiner indicated that a diagnosis of irritable bowel syndrome could not be given but did give a diagnosis of diarrhea based on the Veteran's self-reported history.  The examiner also commented that it was at least as likely as not that the Veteran's complaints of diarrhea were related to anxiety (PTSD).  

VA outpatient treatment records show that the Veteran denied complaints of diarrhea in August 2008, March 2009, and July 2009.  The first showing of complaints of chronic diarrhea is dated in November 2009.  

Based on these findings, the Board finds that the preponderance of the evidence is against assigning an initial compensable disability rating for the Veteran's diarrhea.  There is no evidence of moderate irritable colon syndrome manifested by frequent episodes of bowel disturbance with abdominal distress.  Significantly, the examiner noted that a diagnosis of irritable bowel syndrome could not be made.  There is also no evidence that the Veteran has anemia or inability to gain weight.  While the Veteran has reported having diarrhea approximately one to four times per day, it is not accompanied with anemia or an inability to gain weight.  Therefore, there is no basis for a higher schedular rating under either DC 7319 or DC 7328.  

Extraschedular Consideration

Regarding the possibility of extraschedular consideration, while the Veteran contends that his service-connected disorders affect his ability to work, the Veteran is already in receipt of a total disability rating based on individual unemployability.  The competent medical evidence of record shows that the applicable diagnostic codes used to rate the Veteran's disabilities provide for ratings based on the Veteran's symptomatology.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  See Barringer v. Peake, 22 Vet. App. 242 (2008); Thun v. Peake, 22 Vet. App. 111, 115 (2008).


Earlier Effective Date Issues

Generally, the effective date of the award of an increase in compensation is either the date of claim or the dated entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The exception to the rule allows for the earliest date as of which it was factually ascertainable that an increase in disability had occurred if the claim was received within 1 year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

1. Entitlement to an effective date earlier than February 15, 2008 for the assignment of a 70 percent disability rating for PTSD.

As above, by rating decision dated in March 2006 the RO granted service connection for PTSD and assigned an initial 30 percent disability rating effective June 4, 2005, the day after the Veteran's separation from military service.  The Veteran was informed of that decision and his appellate rights in a March 2006 letter.  He did not appeal that determination.  On February 15, 2008 the Veteran raised a claim for an increased rating for his PTSD.  While the RO initially continued the 30 percent disability rating initially assigned, in a September 2010 rating decision, the RO increased the rating to 70 percent effective February 15, 2008, the date of the Veteran's claim for an increase.  

A claim for an earlier effective date must generally come before the Board as a result of a timely appeal from a decision granting service connection or an increased rating, because a Veteran cannot make a freestanding claim for an earlier effective date absent a claim of clear and unmistakable error (CUE) in a prior rating decision.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  

A review of the claims file is negative for any correspondence dated between the March 2006 rating decision and the February 15, 2008 claim and the record does not reflect that the Veteran filed a claim for increase, formal or informal, prior to February 15, 2008.  As the March 2006 rating decision which assigned a 30 percent disability rating for the Veteran's PTSD effective June 5, 2005 is final and the Veteran has not argued that there was CUE in that decision, a claim for an effective date earlier than February 15, 2008 for the assignment of a 70 percent disability rating for PTSD must be denied.  See Rudd, 20 Vet. App. at 300; Sabonis v. Brown, 6 Vet. App. 426 (1994).   

      2. Entitlement to an effective date earlier than February 15, 2008 for a TDIU.

In a September 2010 rating decision, the RO awarded TDIU, effective from February 15, 2008.  The Veteran claims the effective date should be November 15, 2007, the day he stopped working and the effective date of his award for benefits from the Social Security Administration (SSA).  

A total disability rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  In such circumstances, the case is submitted to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).

A claim for a total rating is a claim for increase.  Norris v. West, 12 Vet. App. 413 (1999).

Prior to February 15, 2008, the date of the claim for an increased rating for the Veteran's PTSD, his combined disability rating clearly did not meet the disability criteria for total ratings as in 38 C.F.R. §§ 4.16, 4.17.  Furthermore, prior to February 15, 2008, there was no claim, formal or informal, for TDIU.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

As of February 15, 2008, service connection was in effect for PTSD, evaluated as 30 percent disabling; and plantar fasciitis of the left foot, evaluated as 10 percent disabling.  The Veteran's combined disability rating was 40 percent which does not meet the disability criteria for total ratings as in 38 C.F.R. §§ 4.16, 4.17.  

The record shows that the grant of TDIU was based in pertinent part on the severity of the Veteran's PTSD.  As detailed previously, the date of the claim for an increased rating for PTSD was February 15, 2008.  

A review of the claims file does not disclose any earlier correspondence or other qualifying communication prior to February 15, 2008, that can reasonably be construed as a pending unadjudicated claim for a TDIU.  While under the express provisions of 38 C.F.R. § 3.400(o)(2) an increased rating may be assigned up to one-year before the date of claim, here the Veteran did not also meet the schedular criteria for a TDIU before February 1, 2008.  Where schedular criteria under 38 C.F.R. § 4.16(a) are not met, the procedures for assignment of a TDIU on an extraschedular basis require a referral to the RO in the first instance.  38 C.F.R. §§ 3.321(b)(1).  In any event, the record does not indicate or suggest that the Veteran's service-connected disorders prior to February 15, 2008, caused a demonstrable limitation in employment capacity that would have otherwise required evaluation outside of the schedular criteria.

The Veteran contends that since the Social Security Administration has determined that he was unemployable beginning November 15, 2007 and, primarily used the Veteran's VA treatment records to come to this conclusion, VA should have also come to the conclusion that the Veteran was unemployable beginning November 2007.  While the Board sympathizes with the Veteran, effective dates are assigned by regulation, which provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  Here there is no claim alleging unemployability due to a service-connected disorder until February 15, 2008.   

Accordingly, the current effective date of February 15, 2008, for a TDIU corresponds to the date the Veteran first received a combined disability rating of 60 percent, and is the earliest date upon which factual entitlement to that benefit was demonstrated.  
 
Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

With regard to the low back/left leg issue the RO provided the appellant pre-adjudication notice by letter dated in June 2008.  With regard to the bulimia, hiatal hernia, IBS, and GERD issues the RO provided the appellant pre-adjudication notice by letters dated in September 2009 and March 2010.   With regard to the sleep apnea issue the RO provided the appellant pre-adjudication notice by letter dated in December 2010.  With regard to the PTSD issue, substantially compliant notice was sent in June 2008, September 2008, August 2009, September 2009, and March 2010 letters and the claim was readjudicated in a September 2010 supplemental statement of the case.  Mayfield, 444 F.3d at 1333. With regard to the TDIU issue the RO provided the appellant pre-adjudication notice by letters dated in September 2009 and March 2010.  

With regard to the diarrhea issue, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

Nevertheless, with regard to the diarrhea issue, the record reflects that the appellant was provided a meaningful opportunity to participate effectively in the processing of his claim such that the notice error did not affect the essential fairness of the adjudication now on appeal.  The appellant was notified that his claim was awarded with an effective date of August 7, 2009, the date of his claim, and a non-compensable rating was assigned.  He was provided notice how to appeal that decision, and he did so.  He was provided a statement of the case that advised him of the applicable law and criteria required for a higher rating and he demonstrated his actual knowledge of what was required to substantiate a higher rating in his argument included on his Substantive Appeal.  Although he was not provided pre-adjudicatory notice that he would be assigned an effective date in accordance with the facts found as required by Dingess, he was assigned the date of the claim as an effective date, the earliest permitted by law.  38 U.S.C.A. § 5110(a).  

Moreover, with regard to all of the issues, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant adequate physical examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board although he declined to do so.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

With regard to sleep apnea issue, the Veteran has not been given a VA examination.  However, VA need not conduct an examination with respect to these claims because the information and evidence of record contains sufficient competent medical evidence to decide these claims. Significantly, the Veteran has not submitted evidence of a current diagnosis of sleep apnea.  Therefore, there is no duty to provide an examination or a medical opinion.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006)

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.



ORDER

Service connection for lumbar strain with sciatica (claimed as lower back pain and numbness of left leg) is denied.

Service connection for bulimia is denied.

Service connection for hiatal hernia is denied.

Service connection for IBS is denied.

Service connection for GERD is denied.

Service connection for sleep apnea is denied.

Subject to the controlling laws and regulations governing the aaward of monetary benefits, a disability rating of 100 percent for PTSD with insomnia is granted.  

An initial compensable disability rating for diarrhea is denied.

An effective date earlier February 15, 2008 for the assignment of a 70 percent (now 100 percent) disability rating for PTSD is denied.

An effective date earlier February 15, 2008 for a TDIU is denied.


REMAND

The Veteran contends that his TDIU should be made a permanent rating. 

Permanence of total disability will be taken to exist when such impairment is reasonably certain to continue throughout the life of the disabled person.  Diseases and injuries of long standing which are actually totally incapacitating will be regarded as permanently and totally disabling when the probability of permanent improvement under treatment is remote.  The age of the disabled person may be considered in determining permanence. 38 C.F.R. § 3.340(b).  Once permanence is established, a veteran need not undergo further VA examinations in order to retain his total disability rating for the permanent disability. 38 C.F.R. § 3.327(b)(2)(iii). 

As discussed above, the Veteran has been assigned a 100 percent disability evaluation for PTSD and has been awarded a TDIU, both effective from February 15, 2008.  Unfortunately, none of the VA psychiatric examiners provided a prognosis or an opinion as to the permanency and likelihood of improvement in his disability.  Permanence is a factual determination that requires competent medical evidence.  Neither the Board nor the RO may exercise its own independent medical judgment on such a question.  See KL v. Brown, 5 Vet. App. 205   (1993); Colvin v. Derwinski, 1 Vet. App. 171   (1991). 

As such, the Board finds that a follow-up VA examination is required to ascertain whether the Veteran's total disability for PTSD is reasonably certain to continue throughout his lifetime.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination by a VA psychiatrist knowledgeable in assessing PTSD to determine whether the current total rating (100 percent) disability is reasonably certain to continue throughout the appellant's lifetime, and whether the probability of permanent improvement under treatment is remote, in accordance with the criteria set forth in 38 C.F.R. § 3.340(b).  Any and all studies deemed necessary, including psychological examination/testing, should be performed.  The claims file must be made available to the examiner for review in conjunction with the examination.  The examination report should reflect that a review of such was accomplished. 

2. After taking any further development deemed appropriate, the RO should readjudicate the issue on appeal. If the benefit is not granted, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


